DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, it appears that the claim is missing words.  The claim concludes with “comprises a flexible”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON GREEN IN VIEW OF BALLARD
Claims 21-22, 24-26 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,941,434 to Green in view of US Published Application 2004/0182896 to Ballard.
Regarding claim 21, Green discloses a retention system, comprising: a body (14) comprising a first surface (surface facing the held object) and a second surface (surface facing away from the held object) and defined by a perimeter wall (perimeter wall of 14 – Fig. 1); a first retention element (18A/B) comprising an elongate body (18A/B forms an elongate body) coupled to the body, wherein a first end of the elongate body is coupled to a first portion of the perimeter wall and a second end of the elongate body is coupled to a second portion of the perimeter wall (Fig. 1 – ends of 18A/B are connected to portions of the perimeter wall as claimed); and a second retention element (20B) coupled to and extending from the perimeter wall at a first end of the body (Fig. 1), wherein a portion of the second retention element overlaps a first portion of the first retention element in a retention position (Figs. 1-3), and a third retention element (19B) coupled to and extending from the perimeter wall at a second end of the body (Fig. 1), wherein a portion of the third retention element overlaps a second portion of the first retention element in a retention position (Figs. 1-3), wherein the first portion and the second portion are different, and wherein the first retention element, the second retention element, and the third retention element are configured to engage a weapon system to maintain the weapon system in a fixed position with respect to the body (Figs. 1-3 – the retention elements are capable of engaging a weapon as claimed).  To the extent there is any question about the fixed nature of the coupling of the second retention element to the body, Ballard discloses that stitching is a common method for joining two portions of a holding configuration (sewing – para. 0001).  It would have been obvious to one of ordinary skill to have stitched the end of the straps to form the fastening loops (32 – Green) because doing so only involves choosing from a finite number of predictable material joining methods to use.  To the extent the order of the retention elements is in doubt, overlapping the second and third retention elements on top of the first retention element would have been obvious because it only involves choosing from a finite number of predictable strap orders to use (i.e. the first retention element is either over or under the second and third retention element).
Regarding claim 22, Green fails to disclose whether the first retention element (18A/B) is releasably coupled to the body.  However, Green discloses another embodiment of a mounting plate, in which a strap is releasably coupled to the body (Fig. 4 – via Velcro 82a/b on strap 79).  It would have been obvious to one of ordinary skill to have used Velcro to releasably attach the first retention element (18A/B) to the body because doing so only involves a simple substitution of one known, equivalent strap attachment method for another to obtain predictable results.  Further, using Velcro would result in easier replacement/cleaning of the straps when worn or dirty.
Regarding claim 24, Green discloses wherein the first retention element (18A/B) comprises a flexible strap extending from the perimeter wall of the body (Fig. 1).
Regarding claim 25, Green discloses wherein the first retention element is configured to engage a coupling element of the weapon system (18A/B would be capable of engaging a coupling element of the weapon in a variety of ways, for example by securing against a portion of the exterior of the weapon).
Regarding claim 26, Green as modified in claim 22 discloses wherein a first portion of the first retention element comprises a first side (82a) of a hook-and-loop fastener and a second portion of the first retention element comprises a second side (82b) of the hook-and-loop fastener.
Regarding claims 30-31, Green discloses wherein the second surface of the body comprises an attachment mechanism (clip 36) configured to couple the body to a concealable surface, wherein the concealable surface is selected from the group consisting of: a surface of an article of clothing, a surface of an item of furniture, a surface of a vehicle, a surface of a container, and a surface of a structure (36 is capable of securing to one or more of these surfaces).

REJECTION BASED ON YOUNG IN VIEW OF GREEN AND BALLARD
Claims 32-33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2003/0205595 to Young in view of Green and Ballard.
Regarding claim 32, Young discloses a system, comprising: an article of clothing (pants 50); and a retention system coupled to the article of clothing, the retention system comprising: a body (Fig. 4 - rear half of holster 11) comprising a first surface (surface facing outward in Fig. 4) and a second surface (surface facing inward in Fig. 4), wherein the second surface is coupled to the article of clothing (Fig. 4); a first retention element (front half of holster 11).  Young fails to disclose the claimed details of the body and retention element.  However, Green discloses a personal carrier including a body (14) comprising a first surface (surface facing the held object) and a second surface (surface facing away from the held object) and defined by a perimeter wall (perimeter wall of 14 – Fig. 1); a first retention element (18A/B) comprising an elongate body (18A/B forms an elongate body) coupled to the body, wherein a first end of the elongate body is coupled to a first portion of the perimeter wall and a second end of the elongate body is coupled to a second portion of the perimeter wall (Fig. 1 – ends of 18A/B are connected to portions of the perimeter wall as claimed); a second retention element (20B) coupled to and extending from the perimeter wall at a first end of the body (Fig. 1), wherein a portion of the second retention element overlaps a portion of the first retention element in a retention position (Figs. 1-3), and a third retention element (19B) coupled to and extending from the perimeter wall at a second end of the body (Fig. 1), wherein a portion of the third retention element overlaps a second portion of the first retention element in a retention position (Figs. 1-3), wherein the first portion and the second portion are different, and wherein the first retention element, and the second retention element, and the third retention element are configured to engage a weapon system to maintain the weapon system in a fixed position with respect to the body (Figs. 1-3 – the retention elements are capable of engaging a weapon as claimed.  It would have been obvious to one of ordinary skill to have used Green’s body/retention element in Young because doing so only involves a simple substitution of one known, equivalent holding element for another to obtain predictable results.  To the extent there is any question about the fixed nature of the coupling of the second retention element to the body, Ballard discloses that stitching is a common method for joining two portions of a holding configuration (sewing – para. 0001).  It would have been obvious to one of ordinary skill to have stitched the end of the straps to form the fastening loops (32 – Green) because doing so only involves choosing from a finite number of predictable material joining methods to use.  To the extent the order of the retention elements is in doubt, overlapping the second and third retention elements on top of the first retention element would have been obvious because it only involves choosing from a finite number of predictable strap orders to use (i.e. the first retention element is either over or under the second and third retention element).
Regarding claim 33, Young discloses wherein the article of clothing comprises a concealment feature (releasable flap in fig. 2) configured to be transitioned from a first position (flap open – Fig. 2) in which the retention system is visible to a second position (flap closed) in which the retention system is concealed by the concealment feature.  
Regarding claim 35, Young discloses wherein the concealment feature comprises a first coupling element (half of zipper – Fig. 2) and the article of clothing comprises a second coupling element (other half of zipper – Fig. 2), and wherein the first coupling element and the second coupling element are configured to releasably couple a portion of the concealment feature to the article of clothing (Fig. 2).
Regarding claim 36, Young discloses wherein the article of clothing includes a releasable coupling mechanism (half of zipper – Fig. 2) configured to maintain the concealment feature in the second position.
Regarding claim 37, Young fails to disclose the coupling mechanism being hook and loop.  However, elsewhere Young discloses using hook and loop to secure two pieces of material together (59).  It would have been obvious to one of ordinary skill to have used hook and loop as the coupling mechanism because doing so only involves a simple substitution of one known, equivalent securing element for another to obtain predictable results.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, Green and Ballard, further in view of US Patent 5,692,237 to Bennett.
Regarding claim 34, Young discloses wherein the concealment feature comprises a strip at least partially fixedly coupled to the article of clothing (Fig. 2 – left and bottom are sewn).  Young fails to disclose the material of the strip.  However, Bennett discloses a fabric strip (see abstract).  It would have been obvious to one of ordinary skill to have used fabric in Young’s pants because doing so only involves choosing from a finite number of predictable materials to use in an article of clothing.  To the extent there is any question about the fixed coupling in Young, Bennett also discloses fixedly coupling one side to the article of clothing (Col. 3, lines 64-67).  It would have been obvious to one of ordinary skill to have fixedly coupled at least one side of the strip to secure the strip against unintended detachment and loss.  
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose a first retention element comprising an elongate body (page 5), Green’s strap, which is formed of two hook and loop fastened portions (18A, B), forms an elongate body under a broadest reasonable interpretation of that term.  Applicant argues that the claims require a “single” elongate body (page 5, 8th line from the bottom), but that argument goes beyond the scope of the claims because the claims do not recite “single elongate body”.  However, even with the word “single”, the two portions (when fastened together) would still form a single elongate body under a broadest reasonable interpretation.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734